 191324 NLRB No. 28LANCET ARCH, INC.1The Respondent also requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.2The Respondent and the Charging Party have each excepted tosome of the judge™s credibility findings. The Board™s established pol-
icy is not to overrule an administrative law judge™s credibility reso-
lutions unless the clear preponderance of all the relevant evidence
convinces us that they are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have
carefully examined the record and find no basis for reversing the
findings.3The Respondent argues that the judge™s proposed Order and no-tice are overbroad insofar as they require the Respondent to affirma-
tively consider union members Carlin, Morey, Mirabella, McCarthy,
and Hand for hire. The Respondent asserts, and the General Counsel
concedes, that the sole pled and litigated 8(a)(3) allegation in this
case was that the Respondent unlawfully refused to provide these
five individuals with employment applications. It was not alleged
that there were available positions for the five union members, nor
claimed or established on the record that the Respondent refused to
consider the five for hire. In these specific circumstances, where the8(a)(3) allegation was expressly restricted to the Respondent™s failure
to proffer employment applications, we have modified the Order and
notice to delete the judge™s additional ‚‚consider for hire™™ language.Although we agree with the sentiments expressed by our dissent-ing colleague, we believe that the Order here must be tailored to the
litigated violation. Of course, if the Respondent, after having distrib-
uted applications, discriminatorily refuses to consider or hire the ap-
plicants, the Board stands ready to hear and remedy that violation
on the filing and trial of meritorious charges.Chairman Gould would adopt the judge™s proposed Order and no-tice. In his view, requiring the Respondent to engage in the mere
ministerial act of providing applications to the discriminatees does
not remedy the violation. To make the remedy meaningful, the Re-
spondent must provide applications and consider them on the same
basis as other applicants.Lancet Arch, Inc. and Bricklayers and AlliedCraftsmen, Local 11, AFLŒCIO. Cases 3ŒCAŒ19579 and 3ŒCAŒ19770August 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn February 11, 1997, Administrative Law Judge D.Barry Morris issued the attached decision. The Re-
spondent filed exceptions and a supporting brief,1theCharging Party filed cross-exceptions and a supporting
brief, and the General Counsel filed a brief in answer
to the Respondent™s exceptions.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,2and conclusions, to adopt the rec-ommended Order as modified,3and to substitute a newnotice.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, LancetArch, Inc., Rochester, New York, its officers, agents,successors, and assigns, shall take the action set forth
in the Order as modified.1. Substitute the following for paragraph 1(b).
‚‚(b) Refusing to provide employment applicationforms to union members.™™2. Substitute the following for paragraph 2(a).
‚‚(a) On request, provide employment applicationforms to Bruce Carlin, Doug Morey, Frank Mirabella,
Dan McCarthy, and Larry Hand.™™3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten employees with loss of workif they sign a petition seeking a wage increase.WEWILLNOT
refuse to provide employment appli-cation forms to union members.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, provide employment applica-tion forms to Bruce Carlin, Doug Morey, Frank
Mirabella, Dan McCarthy, and Larry Hand.LANCETARCH, INC.Ron Scoff, Esq., for the General Counsel.Luther C. Nadler, Esq. (Nadler & Reeve), of Fairport, NewYork, for the Respondent.Matthew J. Fusco, Esq. (Chamberlain, D™Amanda,Oppenheimer & Greenfield), of Rochester, New York, forthe Charging Party.DECISIONSTATEMENTOFTHE
CASED. BARRYMORRIS, Administrative Law Judge. This casewas heard before me in Rochester, New York, on June 4,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00191Fmt 0610Sfmt 0610D:\NLRB\324.022APPS10PsN: APPS10
 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates refer to 1995 unless otherwise specified.1996. Upon charges filed on September 5 and December 4,1995,1as amended, a consolidated complaint was issued onApril 19, 1996, alleging that Lancet Arch, Inc. (Respondent)
violated Section 8(a)(1) and (3) of the National Labor Rela-
tions Act (the Act). Respondent filed an answer denying the
commission of the alleged unfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,
argue orally, and file briefs. Briefs were filed by the parties.On the entire record of the case, including my observationof the demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a New York corporation, with an office andplace of business in Rochester, and with jobsites in East
Rochester and Rochester, has been engaged in the business
of masonry construction and waterproofing. Respondent has
admitted, and I find, that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the
Act. In addition, it has been admitted, and I find, that Brick-
layers and Allied Craftsmen, Local 11, AFLŒCIO (the
Union) is a labor organization within the meaning of Section
2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsBeginning in late 1993 the Union began an effort to orga-nize the employees of Respondent. In November 1994 the
Union requested recognition by Respondent as the bargaining
representative of its employees. By letter dated December 12,
1994, Respondent declined to recognize the Union without a
Board-conducted election. There is no history of collective
bargaining between the parties.On March 20, 1995, Ronald J. Pommerening, the unionorganizer, accompanied by union members Frank Mirabella,
Doug Morey, Dan McCarthy, and Bruce Carlin went to Re-
spondent™s office to apply for employment. Pommerening in-
troduced himself to the receptionist as ‚‚Ron Pommerening
with the Bricklayers Local 11™™ and introduced the others as
‚‚members of Local 11.™™ They were all wearing union hats
and some of them were also wearing union T-shirts. The re-
ceptionist told them to wait for a minute and she left the
room and returned with William Farmer, president of Re-
spondent. When Farmer appeared Pommerening asked him
‚‚if he was looking for any masons at the time, that we were
here in hopes of putting in our applications.™™ Farmer told the
group that ‚‚he was not looking for any masons™™ and he fur-
ther stated that:[h]e still had other masons that he had to call back, thatwere on present layoff, and also indicated to me that
if ... I knew of any good laborers, that he was hiring

laborers and looking for laborers at that present time.On April 10 Pommerening again came to Respondent™s of-fice accompanied by Mirabella and Larry Hand. The three
were wearing union hats. Someone by the name of ‚‚Tony™™was at the office and Pommerening asked him if ‚‚we couldpossibly put in applications for employment as bricklayers.™™
Tony replied that ‚‚they were still slow at that time and that
they were not offering any applications to the masons, brick-
layers.™™Carlin credibly testified that he came to Respondent™s of-fice again on April 21. This time he was not wearing a union
hat or a union T-shirt. He told the receptionist that ‚‚I was
a bricklayer out of work looking for work.™™ Carlin credibly
testified that the receptionist ‚‚gave me an application and in-
vited me into the office to sit at a desk in the back corner
to fill out the application.™™ Carlin completed the application
and gave it back to the receptionist, at which time she told
him that ‚‚Bill Farmer was out of town on vacation, he™d be
back next week and he™d look at the application and get back
with me.™™Philip Vicente, who began work for Respondent at MarineMidland Towers in Rochester on July 24, appeared to me to
be a credible witness. On August 14 Pommerening handed
Vicente a blank petition which stated ‚‚we, the undersigned
employees of Lancet Arch, Inc., hereby petition for a wage
increase of $2 an hour to be effective immediately.™™ Vicente
discussed the petition with his coworkers but he was the only
one who signed it. At the end of the day, Vicente posted the
petition on the wall of the work trailer field office. Vicente
credibly testified that on August 16, William Heaster, vice
president of Respondent, approached Vicente, together with
three or four fellow workers, during their lunchbreak, and
told them ‚‚if we signed the petition we might get the $2 an
hour now, but we wouldn™t have any work next year.™™Matthew Smith was employed by Respondent from March14 until May 1. Smith testified that several days prior to his
having been hired, he spoke to Dan Van Kowenberg, the
foreman at the East Rochester jobsite, to apply for work.Smith testified that he asked Van Kowenberg if Respondent
was hiring and Van Kowenberg asked him ‚‚if I was
Union.™™ Smith testified that he answered that he was not a
member of the Union. Smith further testified that before he
began his employment with Respondent, Van Kowenberg
again asked me ‚‚if I was sure I wasn™t a member of the
Union.™™ Smith testified that that he again replied ‚‚no.™™ Van
Kowenberg denied that he ever asked Smith whether he was
a union member.B. Discussion and Conclusions1. Supervisory statusRespondent contends that Van Kowenberg was foreman intitle only but did not have supervisory status. On April 25
Smith was injured on the job. Several days later he came to
work for 2 hours and was sent home by Van Kowenberg.
Van Kowenberg told him when he sent him home that
‚‚things were slow.™™ On May 1 he was laid off by Van
Kowenberg. I credit Smith™s testimony that Van Kowenberg
gave him his day-to-day work assignments. In addition, Van
Kowenberg testified that he made recommendations with re-
spect to hiring, and that Respondent relied in part on his
‚‚judgment.™™ I find that Van Kowenberg was a supervisor
within the meaning of the Act. See DST Industries, 310NLRB 957, 958 (1993).VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00192Fmt 0610Sfmt 0610D:\NLRB\324.022APPS10PsN: APPS10
 193LANCET ARCH, INC.2If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2. Employment applicationsOn March 20, Pommerening, accompanied by Mirabella,Morey, McCarthy, and Carlin, went to Respondent™s office
to apply for employment. They identified themselves as
union members and were wearing union hats. They were not
given applications and Farmer told them that ‚‚at this time
he was not looking for any masons™™ and that he still had
‚‚other masons that he had to call back, that were on present
layoff.™™ A month later, on April 21, Carlin applied for em-
ployment but did not indicate that he was a union member
and was not wearing a union T-shirt or hat. At this time he
was given an application and was invited into the office to
sit at a desk and fill out the application. While Farmer testi-
fied that he explained to Pommerening that the Company
was not taking applications for masons because there were
masons who were presently on layoff, Farmer conceded that
with respect to laborers, the Company accepted applications
even though other laborers were on layoff status. I find that
the General Counsel has made a prima facie showing suffi-
cient to support the inference that protected conduct was a
motivating factor in Respondent™s decision not to provide
employment applications to the union members. I further find
that Respondent has not satisfied its burden of demonstrating
that the ‚‚same action would have taken place even in the
absence of the protected conduct.™™ See Wright Line, 251NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir.
1981), cert. denied 455 U.S. 989 (1982). I conclude, that by
refusing to provide employment application forms to the
union members, Respondent has violated Section 8(a)(1) and
(3) of the Act. See Ultrasystems Westem Constructors, 310NLRB 545 (1993), as modified 316 NLRB 1243 (1995).3. Threat of loss of employmentAs stated earlier, Vicente appeared to me to be a crediblewitness. After he affixed the petition asking for a $2 raise
to the trailer wall, Heaster came to him and several of his
coworkers and told them ‚‚we might get the $2 an hour now,
but we wouldn™t have any work next year.™™ I find that
Heaster™s statement constitutes an unlawful threat, in viola-
tion of Section 8(a)(1) of the Act. See Medical Center ofOcean County, 315 NLRB 1150, 1154 (1994).4. InterrogationThe complaint alleges that Van Kowenberg interrogated anapplicant for employment about his union membership.
Smith testified that in early March Van Kowenberg asked
him ‚‚If I was Union,™™ to which Smith replied ‚‚no.™™ Smith
further testified that several days later, Van Kowenberg
asked him ‚‚If I was sure I wasn™t a member of the Union,™™
to which Smith again replied ‚‚no.™™ Van Kowenberg denied
that such a conversation took place. There was nothing in the
demeanor of the witnesses or in the evidence, which would
indicate why one of the two witnesses should be credited
over the other. Accordingly, I do not credit Smith™s testi-
mony concerning the interrogation and I find that the General
Counsel has not sustained its burden of proving the allega-
tion. See National Telephone Directory Corp., 319 NLRB420, 422 (1995). Therefore, the allegation is dismissed.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By threatening employees with loss of work if theysigned a petition seeking a wage increase, Respondent has
engaged in an unfair labor practice within the meaning of
Section 8(a)(1) of the Act.4. By refusing to provide employment application forms toapplicants because of their union membership, Respondent
has violated Section 8(a)(1) and (3) of the Act.5. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.6. The Respondent has not violated the Act in any othermanner alleged in the complaint.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I find it necessary to order Respondent
to cease and desist therefrom and take certain affirmative ac-
tion designed to effectuate the policies of the Act with re-
spect to Respondent™s refusal to provide employment appli-
cation forms to union members, in H.B. Zachry Co
., 319NLRB 967, 968 (1995), the Board™s Order provided backpay
‚‚to those whom [respondent] would have hired but for its
unlawful conduct.™™ See also Ultrasystems Western Construc-tors, supra, 316 NLRB 1243. While I believe that such anorder would have been appropriate in this proceeding, in
their briefs both the General Counsel and the Charging Party
have requested that I merely order Respondent to provide
employment applications to the named discriminatees. Ac-
cordingly, I am not ordering a make-whole remedy.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, Lancet Arch, Inc., Rochester, New York,its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with loss of work if they signa petition seeking a wage increase.(b) Refusing to provide employment application forms tounion members and refusing to consider them for employ-
ment.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, provide employment application forms toBruce Carlin, Doug Morey, Frank Mirabella, Dan McCarthy,
and Larry Hand and, on submission of their completed appli-
cation forms, consider the named applicants for employment.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00193Fmt 0610Sfmt 0610D:\NLRB\324.022APPS10PsN: APPS10
 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(b) Within 14 days after service by the Region, post at itsfacility in Rochester, New York, copies of the attached no-tice marked ‚‚Appendix.™™3Copies of the notice, on formsprovided by the Regional Director for Region 3, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, or cov-ered by any other material. In the event that, during the
pendency of this proceeding, the Respondent has gone out of
business or closed the facility involved in this proceeding,
the Respondent shall duplicate and mail, at its own expense,
a copy of the notice to all current employees and former em-
ployees employed by Respondent at any time since Septem-
ber 5, 1995.(c) Within 21 days after service by the Region, file withthe Regional Director a sworn certificate of a responsible of-
ficial on a form provided by the Region attesting to the steps
that the Respondent has taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00194Fmt 0610Sfmt 0610D:\NLRB\324.022APPS10PsN: APPS10
